UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7591



STEVEN LESTER,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-03-15-4-27)


Submitted:   January 28, 2005          Decided:     February 23, 2005


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Steven Lester seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                 The

district court dismissed the motion without prejudice for failure

to exhaust state court remedies.            This order is not appealable

unless   a    circuit   justice    or   judge   issues   a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims   is    debatable     and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

             The record demonstrates that the district court lacked

jurisdiction to consider the motion as Lester failed to obtain

prefiling authorization from this court to file it.*                  Lester’s


     *
       Another district judge had dismissed Lester’s earlier § 2254
petition as barred by the statute of limitations, and this court
denied a certificate of appealability and dismissed the appeal.
Lester v. South Carolina, No. 02-7382, 2003 WL 257518 (4th Cir.
Feb. 7, 2003) (unpublished). The district judge’s order in that
case expressly stated that the petition was denied with prejudice,
but the judgment stated that dismissal was without prejudice. In

                                    - 2 -
failure to obtain prefiling authorization to file the § 2254

petition in the first instance precludes granting a certificate of

appealability.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




light of the reasoning underlying the district court’s dismissal,
we conclude that the earlier action was dismissed with prejudice.

                                     - 3 -